         Case 8:18-cr-00537-MSS-JSS Document 73 Filed 11/27/19 Page 1 of 1 PageID 179
                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                               CLERK'S MINUTES


CASE NO.:            8:18-cr-537-T-17JSS                         DATE:                     November 27, 2019
HONORABLE CHRISTOPHER P. TUITE                                   INTERPRETER:              N/A
                                                                 LANGUAGE:
UNITED STATES OF AMERICA
                                                                 GOVERNMENT COUNSEL
v.                                                               Charlie Connally for Taylor Stout, AUSA

NICHOLAS BOLLMAN                                                 DEFENSE COUNSEL
                                                                 Tamara Theiss for Nicole Hardin, AFPD
COURT REPORTER:                DIGITAL                           DEPUTY CLERK:             Lisa Bingham
TIME: 2:51 p.m. – 3:02 p.m.             TOTAL: 11 min.           COURTROOM:                12B


PROCEEDINGS: BOND REVOCATION HEARING


[X]   Deft provided w/copy of Petition.
[X]   ARREST DATE: 11/20/19 (state court)
[X]   Court summarized charges.
[X]   Proceedings conducted pursuant to 18 U.S.C. 3148.
[X]   Defendant admits - Revocation hearing WAIVED.
[X]   Gov’t requests detention.
[X]   Defendant requests release from custody so he can get his affairs in order before he starts his sentence.
[X]   The Court finds the defendant violated conditions of pretrial release.
[X]   The Court orders defendant DETAINED – counsel may revisit should circumstances warrant.
